﻿May I first convey to you, Mr. President, our warmest congratulations on your brilliant election to the high office of President of the thirty-fourth session of the General Assembly of the United Nations.
159.	May I also pay a deserved tribute to Mr. Indalecio Lie'vano, the President of the thirty-third session of the General Assembly. We wish particularly to express our sincere thanks to Mr. Kurt Waldheim, the Secretary-General, and to his colleagues for the devotion and wisdom shown in their fruitful activities in the service of the interests of the international community.
160.	The Vietnamese delegation extends its best wishes and welcome to Saint Lucia on the occasion of its admission to the United Nations.
161.	It is with profound sadness and boundless grief that we learned of the premature death of the beloved leader of the Angolan people, a worthy son of Africa, a great friend of our people, the President of the People's Republic of Angola, Agostinho Neto, whose image is forever engraved in the heart of every Angolan and of every Vietnamese.
162.	The delegation of the Socialist Republic of VietNam warmly welcomes the great victories registered by the forces of national independence, peace and social progress throughout the world during the period following the thirty-third session of the General Assembly up to now. These resounding victories contribute to the downfall of a series of seemingly impregnable forts of imperialism and international reaction in vital positions, eliminating dangerous hotbeds of war and strengthening the potential for defending peace and the security of the peoples.
163.	In Latin America, the glorious victory of the Sandinist fighters and the heroic people of Nicaragua over the Somoza dictatorship has opened up a new page in the history of that nation. The heroic people of Grenada have overthrown the dictatorial Eric Gairy regime and continue their resolute struggle to safeguard their national independence and build their beautiful country.
164.	The Latin American countries, including those of the Caribbean region, are waging a tenacious struggle to consolidate their political and economic independence, to recover and preserve their natural resources and to promote their multifaceted co-operation. Joining the fraternal Cuban people, we demand an immediate and unconditional end to the encirclement and blockade of Cuba, compensation for the damages it has caused and the restoration of the Guantanamo naval base to that country. We support the rights of Panama to its absolute sovereignty over the Canal Zone.
165.	We reaffirm our active solidarity with the Chilean people, who are waging a valiant struggle against the Fascist clique in power. Likewise we energetically support the struggle of the peoples of Puerto Rico and Belize and other peoples still living under colonial domination for their right to self-determination and independence.
166.	We are elated by the excellent results of the visit by our Prime Minister, Pham Van Dong, to Cuba, Mexico, Nicaragua, Panama and Jamaica. This visit to several countries in Latin America has opened up new prospects for relations of friendship and fruitful cooperation between Viet Nam and the countries of that region.
167.	In southern Africa, neither the ferocity of the racist and apartheid regimes nor their collusion with imperialism to impose so-called "internal settlements" can check the persistent struggle of the peoples of Zimbabwe, Namibia and South Africa, under the leadership of the Patriotic Front, SWAPO and the African National Congress of South Africa, respectively, for their independence, freedom and dignity.
168.	The agreement on cessation of hostilities between the Frente POLISARIO and the Islamic Republic of Mauritania constitutes an important victory for the Saharan people in their struggle for the exercise of their right to self-determination and independence.
169.	The separate arrangements in the Middle East only further strengthen the solidarity of the Arab peoples and international support for the struggle of the Palestinian people, whose sole authentic representative is the PLO, for the respect of their inalienable national rights. We join the international community in condemning the Camp David agreements and the so-called Treaty of Peace between Egypt and Israel and we reaffirm our unreserved support for the just claims of the Palestinian people in demanding the return to the Arab countries of their territories illegally occupied by Israel, including the Holy City of Jerusalem.
170.	In Asia, imperialism and international reactionaries have sustained the heaviest defeats at the very places where their collusion is closest and their efforts most intense. The revolutionary impetus of the Iranian people has put an end to the tyrannical regime of the Shah, thereby causing the collapse of the Central Treaty Organization. The people of Afghanistan have foiled all attempts at foreign intervention and subversion, thereby consolidating the gains of the April 1978 Revolution.
171.	In the region of the Indian Ocean the struggle of the peoples of the littoral countries has been stepped up with a view to turning that ocean into a zone of peace and demanding the withdrawal of imperialist military bases, in particular those on Diego Garcia, while in east Asia the presence of foreign troops in South Korea is sternly condemned by the international community. In South-East Asia, the peoples of Kampuchea, Laos and Viet Nam, overcoming countless difficulties, have scored resounding victories in the field of reconstruction as well as in that of national defence. The events of the past year have shown once again that the friendship and solidarity among the three countries of Indo-China constitute a vital question for them and at the same time a factor for peace and security in that region.
172.	The Sixth Conference of Heads of State or Government of Non-aligned Countries, which has just ended successfully in Havana, represents one of the most eloquent expressions of the determination of the peoples of non-aligned countries to strengthen their solidarity and develop their co-operation with other democratic and progressive forces in the common struggle against imperialism, colonialism and neo-colonialism, hegemonism and expansionism, racism, including zionism and apartheid, and for the people's independence and freedom, for world peace and international security and for the establishment of a new international economic order.
173.	Together with peace-loving forces the world over, we warmly hail the signing of the SALT Treaty, which we consider an important contribution to international detente that would create favourable conditions for future negotiations on general and complete disarmament. We sternly condemn those who are stepping up the arms race and accelerating war preparations, thereby endangering world peace and international security. We support the consistent policy of the Soviet Union and other socialist countries in favour of peace, detente, the strengthening of the security of the peoples and international co-operation. In this connexion, we welcome the initiative of Czechoslovakia in requesting the inclusion on the agenda of the present session of an item entitled, "Adoption of a declaration on international co-operation for disarmament".
174.	The peoples' struggle for their complete economic independence, for the recovery of their natural resources and for the establishment of a new, just and equitable economic order has developed unceasingly. However, it is a hard fact of life that in many developing countries the economic situation continues to deteriorate. The maintenance of an unjust international economic order has increasingly widened the gap between the exploiting developed countries and the developing countries. The deadlock in the North-South negotiations and the failure of the fifth session of UNCT AD confirm that the exploiting countries are trying by every means to perpetuate their selfish interests, while blaming the developing countries for the consequences of the world economic crisis, the energy crisis, inflation and so on.
175.	My delegation is glad to note that in this year of 1979 we have witnessed many great successes achieved in all regions of the world by the forces of peace, national independence, democracy and social progress. This is the essential direction for the development of the world situation at present. Nevertheless, imperialists, in collusion with international reactionaries, seek by every means to obstruct the advance of mankind, to try to regain their lost positions and to prepare new interventions and aggressions against the peoples that refuse to submit to their dictates.
176.	After more than three decades of undaunted struggle full of sacrifices to regain their independence and freedom, the Vietnamese people in the spring of 1975 won complete victory and achieved the reunification of their country. They thought that from then on they could devote themselves fully to the work of re-construction in peace.
177.	However, our independence was once again threatened and peace jeopardized, and this time the aggressors were precisely those who had in the past vociferously condemned United States aggression in Viet Nam and repeatedly pledged their fidelity to the cause of Viet Nam, namely, the Peking [Beijing] authorities.
178.	One may wonder then why Peking hurled 600,000 troops against Viet Nam when a deep friendship existed between those two neighbouring peoples; why, overnight, Peking treated a friendly neighbouring country as its worst enemy. It is indeed difficult to understand this, unless one knows that for a long time Peking has been hatching a global plan to bring Viet Nam under its heel and turn it into a tool of its hegemonistic and expansionist policy in South-East Asia and in the world. Those in power in Peking have always considered South-East Asia as their zone of natural expansion. In comparison with a big, over- populated China with a "superior culture’’, these are but small countries, under-developed but rich in resources. They looked especially to those countries where there are strong Chinese communities and Maoist subversive groups that provide two choice means of expansion for Peking. Because of its strategic position, Viet Nam constitutes for China the natural door through which to penetrate South-East Asia. Therefore, China scrupulously prepared plans to bend Viet Nam to its will.
179.	That plan comprised all kinds of manoeuvres, from giving assistance to Vietnamese resistance, to the use of that assistance as a means of control and pressure to make Viet Nam give up its policy of independence and toe the Peking line; from using the gains won by the Vietnamese people in their struggle as bargaining chips in bartering with imperialism, to committing aggression by proxy, and finally ending up with direct aggression. It is a matter of common knowledge that in the early 1970s, when the victory of Vietnamese resistance was certain, the Chinese leaders made a deal with their new allies with a view to perpetuating the division of Viet Nam and sharing zones of influence in that part of the world. The occupation by Chinese forces in 1974 of the Hoang Sa—or Paracel—islands of VietNam is clear evidence of this, among other proof.
180.	The total liberation of South Viet Nam in 1975 completely upset Peking's plans. Since then, the reactionary Chinese authorities have intensified their preparations for aggression against Viet Nam. They have thought they could exploit to the full the multiple difficulties that Viet Nam faces after 30 years of war. The prospect of an independent, unified and prosperous Viet Nam enjoying friendly relations with all countries seemed unacceptable to them. In their eyes, Viet Nam, which fiercely defends its independence and sovereign policy, constitutes a "bad example" for the South-East Asian countries and thus becomes a major obstacle to their expansionist and hegemonistic designs. Therefore, Peking had to eliminate this obstacle at any cost.
181.	Being more sophisticated and more cruel than their predecessors, the Chinese expansionists have chosen a new strategy—that of launching a two- pronged attack against Viet Nam on its south-western and its northern border, while seeking to foment disorder inside the country with the so-called Hoa problem, concerning persons of Chinese origin living in Viet Nam. They thus decided to utilize Kampuchea, which they totally controlled with the help of their henchmen, Pol Pot and Ieng Sary, as a base for their attacks against the south-western part of Viet Nam, thus striking at it from the rear and on its flank, choosing a place they thought was the weakest point in Viet Nam, namely, the newly liberated region in the southern part of our country.
182.	It is therefore not surprising that as early as 1965, taking advantage of the fact that Kampuchea was the weakest link of the three countries in this region and acting through its henchmen and using subversive methods, Peking was able to turn that country into a base for expansion in the region. After the liberation of Kampuchea that brought Pol Pot and Ieng Sary to power in that country, Peking brought in tens of thousands of Chinese military advisers and a huge amount of weapons and ammunition in order hastily to set up there an army 23 divisions strong.
183.	On the border of Northern Viet Nam, Peking massed hundreds of thousands of troops which carried out daily provocations and incidents, creating permanent tension, and stood ready to invade North Viet Nam.
184.	As the preparations were completed, the time for these two almost simultaneous attacks was set for the end of 1978 and the beginning of 1979. However, the aggressors, blinded by their ambitions of conquest, committed a grave strategic mistake in underestimating the Vietnamese forces and thus concentrating the bulk of their combat forces—19 out of their total of 23 divisions—in the border zone to launch an attack in the direction of Ho Chi Minh City. Faced with the rapid defeat of the Pol Pot army and the solidarity of the three peoples of Viet Nam, Laos and Kampuchea, as well as with the firm support extended to Viet Nam by the socialist countries and peoples of the world, the Chinese authorities, before themselves plunging into the adventure, had to seek some blessing from their new friends across the ocean who are quite ready to play "the China card".
185.	The short time that elapsed between 23 December 1978, when the Pol Pot forces attacked Tay Ninh in the direction of Ho Chi Minh City, and 17 February 1979, when 600,000 Chinese troops were marched into North Viet Nam, clearly showed that Peking's two-pronged plan of aggression was carefully prepared long in advance. So it is clear that late in 1978 the Vietnamese people were faced with an extremely serious, life-or-death situation—their territory was threatened with invasion, their national rights trampled underfoot and the freshly-won peace suddenly lost. Endowed with a time-honoured tradition of a nation for which nothing is more precious than independence and freedom, the Vietnamese people once again took up arms to defend their independence, sovereignty and territorial integrity.
186.	Exercising their right to self-defence, our people responded vigorously, smashing the Pol Pot forces that invaded Tay Ninh late in 1978, thus avoiding being caught in Peking's two-pronged attack and creating favourable conditions to repel victoriously the open aggression of 17 February 1979 launched by the Chinese expansionists.
187.	Had our people not acted thus and held firm, what would have become of the situation in the region? A conflagration would have broken out, possibly drawing into the flames many other countries and destroying peace and stability in the whole South-East Asian region.
188.	These developments have unveiled the aggressor's fallacious allegations about Viet Nam "daring" to provoke China by which it tried to justify its purpose of "giving Viet Nam a lesson". Those allegations are by no means different from those made by Hitler, who arrogated to himself the "right" to punish other nations.
189.	Was it because the Peking rulers take pride in having a human force of a billion inhabitants and having nuclear weapons at their disposal that they dare claim the arbitrary right to teach a lesson to another country?
190.	Whatever the real motivation of the hegemonistic Peking authorities may be, their behaviour is nothing but a revival of the concept of former Chinese emperors, who considered the people of countries around their "Celestial Empire" as barbarians or, at best, as vassals who had to be placed under feudal domination.
191.	One may wonder how in our era, in which the principle of relations between sovereign States is well established, and in which the principle of the equal sovereignty of States and the equal rights of people are enshrined in the United Nations Charter as basic tenets, a country—in this case China—can have acted in so arrogant, if not insolent, a manner, arrogating to itself the "right" to punish another country and to "teach it a lesson". Does Peking, in so doing, wish to set mankind back thousands of years? Can ethics and justice be discarded with impunity from international relations?
192.	We the Vietnamese people, victims of Chinese aggression, are entitled to ask the international community if it can tolerate such a thing. We appeal to it to condemn strenuously the Peking expansionists and not to let them arrogate to themselves the arbitrary ' 'right'' to "teach a lesson" to other countries, in defiance of the entire international community.
193.	We also demand that the Peking authorities halt immediately all their preparations for further aggression against Viet Nam, evacuate the points they still illegally occupy on our border, return to us the Hoang Sa—or Paracel—Islands and compensate us for the material losses they caused in their recent war of aggression in our six border provinces.
194.	During that aggression, Chinese troops brutally massacred civilians, destroyed all their means of livelihood, systematically razing to the ground commercial establishments, hospitals and schools. Those monstrous crimes not only caused immense suffering to the population of the six border provinces of Viet Nam but, what is worse, have cruelly impaired the economic reconstruction of Viet Nam, which still has to overcome the dire consequences of 30 years of war. The criminals must be punished for their crimes.
195.	After being defeated in its aggression against Viet Nam, China agreed to enter into negotiations with Viet Nam beginning on 18 April 1979. Yet, after more than five months and in the course of 12 negotiating sessions in Hanoi as well as in Peking, the Chinese side has consistently refused to respond positively to the logical and reasonable proposals put forward by the Vietnamese side on such urgent measures as the separation of armed forces and the creation of a demilitarized zone, so as to prevent a resumption of hostilities, preserve peace and thereby create conditions conducive to the solution of other issues and the normalization of relations between our two countries.
196.	On the contrary, Peking has, during this time, been feverishly engaged in war preparations and has created a most grave and explosive situation apt at any moment to turn into a major war in the Indo-China/ South-East Asia region. Peking is continuing to mass 12 divisions of its troops on the Viet Nam/China border; moreover, it has been stationing more than five army corps in the military regions adjacent to Viet Nam. Recently, it has been concentrating additional troops in the region of Hai Nan Island. Those Chinese armed forces have been engaged in daily provocations and in attacks on Vietnamese territory, causing us losses in human lives and property. In addition, Vietnamese air space and territorial waters are being repeatedly violated. At the same time, Peking has intensified its hostile acts against the Lao People's Democratic Republic, massing many divisions of Chinese troops on the borders of that country, and engaging in subversive activities and war preparations against Laos. In Kampuchea, Peking persists in its attempts to revive the last vestiges of the Pol Pot army, driving them to sabotage the peaceful reconstruction of that country. To top it all off, the men in power in Peking have been constantly threatening "to teach Viet Nam another lesson".
197.	These facts amply prove that China is feverishly hatching new aggression against Viet Nam—aggression which could be launched at any moment. No man of conscience can have any doubt about this. One may well wonder what country will be Peking's next victim after Viet Nam.
198.	Along with all those war preparations, in order to cover up their dark designs, the Peking authorities have mounted a campaign of slander against Viet Nam with the vociferous support of certain Western circles.
199.	This propaganda daily harks back to the allegation that Viet Nam "invaded" Kampuchea, that Viet Nam is "responsible" for the refugee problem that Viet Nam has become "an instrument of the Soviet Union".
200.	Through this slanderous campaign to sully the image of Viet Nam and to isolate it internationally, Peking is aiming precisely at preparing world opinion' before launching new act of armed aggression against our country.
201.	In the interest of peace and in the name of justice, we urgently call on the international community and on world public opinion to be vigilant, because behind all these Peking intrigues lurks a grave danger to peace and stability in South-East Asia and the world.
202.	In the face of this confusion created by Peking, we deem it necessary to shed light on the whole truth.
203.	Since the days when the Pol Pot regime committed genocide against its own people, it has become a renegade, and the United Front for the National Salvation of Kampuchea, which rose up to overthrow it and to save the Kampuchean people, represents revolutionary legality. Hence it is fully in keeping with international law and the United Nations Charter for Viet Nam to lend its support to this just struggle.
204.	In December 1978, while Pol Pot was massing 19 of his 23 divisions on the border ready to invade Viet Nam, leaving the rear unprotected, the United Front for the National Salvation of Kampuchea, taking advantage of that military blunder, as well as of the favourable strategic moment created by the rapid col-lapse of the Pol Pot fighting force in the face of the Vietnamese riposte, launched a general insurrection culminating in the overthrow of the Pol Pot regime, and thus put an end to the almost four years of nightmare for the Kampuchean people. That is the triumph of the revolution of the Kampuchean people in exercise of its right to self-determination. The world has witnessed the resurrection of a people that has, by upholding justice, escaped total annihilation. This resurrection contributes to wiping out one of the greatest shames of mankind, unprecedented in history, the abominable Pol Pot regime, and paves the way for the Kampuchean people "to go in search of light, to go in search of life", as said by the great Angolan poet Agostinho Neto. Let the valiant people of Kampuchea be allowed to rebuild its life in peace and to settle its own affairs as sovereign master of its own destiny.
205.	The situation in Kampuchea is stabilizing and settling down to normal. It is irreversible. As was indicated m the statement made on 26 September 1979 by the Ministry of Foreign Affairs of the People's Republic of Kampuchea, the People's Revolutionary Council of Kampuchea is ready to accept, without political conditions, assistance given by all countries and international organizations which would be delivered directly to it as the only authentic and legal representative of the Kampuchean people. It denounces:
". . .the perfidious manoeuvre of the imperialists and of international reaction, which, exploiting the humanitarian aspect, poses the so-called problem of 'aid to both sides' or 'provision of relief to the inhabitants.' In fact, this manoeuvre is aimed at legalizing the provision of supplies to the remnants of the Pol Pot-Ieng Sary troops in their opposition to the Kampuchean people, at deceiving public opinion as to the existence of this overthrown genocidal administration, and at laying foundations for a so-called 'political solution to the Kampuchean problem'. In this way they are interfering in the internal affairs of £he Kampuchean people."
206.	No reason whatever is to be found for talking about solutions. What should be denounced is the Chinese intervention in Kampuchea, the Chinese responsibility for the genocide committed by the Pol Pot- Ieng Sary clique against 3 million inhabitants of Kampuchea. Any manoeuvre aimed at reviving the Pol Pot- Ieng Sary clique, any manoeuvre aimed at creating "two Kampucheas", constitutes an intolerable interference in the internal affairs of Kampuchea and a gross violation of the Kampuchean people's right to self-determination and it only prolongs the sufferings of a nation which has already suffered too much. No, there exists only one Kampuchea: the People's Re-public of Kampuchea. There exists only one Government of Kampuchea: the People's Revolutionary Council of Kampuchea, the sole legal and authentic representative of the Kampuchean people.
207.	For their part, the Vietnamese people, together with all justice-loving people throughout the world, greet the martyred fraternal people of a resuscitated Kampuchea. We pledge to extend all necessary assistance and support for the reconstruction of their country.
208.	At the request of the People's Revolutionary Council of Kampuchea and on the basis of the Treaty of Peace, Friendship and Co-operation signed between the two countries, Vietnamese troops are in Kampuchea both to help the Kampuchean people oppose Peking's attempts to reimpose the Pol Pot regime and to ensure peace and security. This stems from the spirit of traditional solidarity between the three peoples of Viet Nam, Laos and Kampuchea—a solidarity which dates not merely from yesterday, but which has been tempered in each country by a century of struggle for independence and which is one of the determining factors in their successive victories over much stronger enemies.
209.	On the refugee problem, we have said and now repeat that this is the consequence of the long years of wars of aggression which our people have undergone; the responsibility lies with those who invaded Viet Nam. At this moment Peking is seeking to exploit this question for political blackmail, and to prepare for a new war. At the Geneva conference on refugees as well as in co-operation with the United Nations High Commissioner for Refugees, Viet Nam has shown its good will and has taken humanitarian steps aimed at making a contribution to the settlement of this question. The Secretary-General of the United Nations, the High Commissioner and world opinion have greatly appreciated our co-operation. It is deplorable that Washington—by sending warships of its Seventh Fleet to the vicinity of Vietnamese waters—and Peking continue to instigate the illegal departure of Vietnamese people from their country. No one can doubt that this is deliberate sabotage of the results of the Geneva Conference.
210.	Viet Nam is an independent and sovereign country. Its relations with the Soviet Union and other socialist countries are relations of friendship and cooperation based on mutual respect for independence and sovereignty. The Soviet Union and the socialist countries effectively helped us during our national resistance and they co-operate fraternally with Viet Nam in the reconstruction of the country; therefore it is normal that we have excellent relations. The Treaty of Friendship and Co-operation between Viet Nam and the Soviet Union contributes to the cause of peace and international co-operation and is not intended to oppose any third country. What is abnormal and unacceptable is that Peking has arrogated to itself the right to dictate to Viet Nam the conduct of its international relations, to impose on Viet Nam the choice of such and such a country with which Viet Nam should maintain relations. Peking must remember that the Vietnamese people have amply shown their spirit of independence not only in our era but for millennia.
211.	The recent painful ordeals of Viet Nam, Laos and Kampuchea, like other peoples' own experiences throughout the world, show quite clearly that a new danger is threatening the international community: Peking hegemonism, in collusion with imperialism, is challenging the peoples of the world. We must increase our vigilance and we must act in time to halt their dark designs. Mankind's fight has not ended against these scourges: imperialism, colonialism, neo-colonialism, racism, apartheid, Zionism and now the hegemonism of Peking which has been added to this list of ills. But we are convinced that the joint forces of peace, independence and freedom all over the world will be capable of taking up the challenge and winning.
212.	We welcome the initiative of the Soviet Union in requesting the inclusion on the agenda of this session of the item entitled "inadmissibility of the policy of hegemonism in international relations". We unreservedly support the draft resolution submitted by Comrade Andrei Gromyko, the Minister for Foreign Affairs of the Soviet Union, for adoption by the United Nations.
213.	We warmly welcome the resounding victories scored by the Lao people in their work of reconstruction as well as in their defence of their national independence, foiling all manoeuvres of the Peking authorities aimed at fomenting troubles in the country and at preparing a large-scale attack against it. If the Peking authorities try to teach Viet Nam a "second lesson" by invading Lao territory, the consequences for them will be extremely serious. The people and Government of the Socialist Republic of Viet Nam will spare no effort to tighten the ties of friendship and militant solidarity with the fraternal people and the Government of the Lao People's Democratic Republic.
214.	Viet Nam and China are neighbouring countries with historical, cultural and other ties which date back thousands of years. The two peoples—Vietnamese and Chinese—have lived the same past, and supported each other in their struggle against feudalism, colonialism and imperialism. In the course of this struggle an indestructible friendship and solidarity was forged. The Vietnamese people will never forget the fraternal sentiments and valuable assistance of the great Chinese people during the Vietnamese struggle for national salvation. That is why we cherish even more our friendship and solidarity with the Chinese people and why we are all the more determined to oppose the hegemonist and expansionist policy of the present Peking rulers, for it constitutes an offence to the sentiments of our two peoples and aims at destroying what we were trying so hard to build together.
215.	To the leaders in Peking we make a pressing appeal: if they stop their hostile policy against Viet Nam, peace will be restored, relations will be normalized, and the two countries will live in harmony for the good of our respective peoples and in the interests of stability and prosperity in the whole region. We should like to proclaim our firm and unshakable will to defend our independence, national heritage and territorial integrity. Nevertheless, we wish to settle all disputes between our two countries by means of peaceful negotiations. We have proved our good will. Let the Chinese leaders do the same. Only in that way will negotiations progress and achieve the results so deeply hoped for by our two peoples and by all peace-loving peoples in the world.
216.	The South-East Asian countries, including Viet Nam, have gone through the same painful past under colonialism. They have been victims of the same policy of "divide and rule" of the oppressors. Yet, in spite of the vicissitudes of contemporary history, our countries are called upon to live in good neighbourliness. As for the Socialist Republic of Viet Nam, it is determined to forget the past, to look forward to the future and to do its best to write jointly with other countries a new page in the history of the region. It is in this spirit that during recent years my country has taken the initiative to increase direct contacts at various levels with the countries of the Association of South-East Asian Nations with a view to establishing together a zone of peace, independence, freedom and neutrality, a zone of stability and prosperity, in conformity with the legitimate interests of each country and with those of world peace and international security.
217.	In our relations with the countries of South-East Asia, we advocate the following principles which we scrupulously observe: mutual respect for independence, sovereignty, territorial integrity, non- aggression, non-interference in each other's internal affairs, the non-use or threat of use of force, refrain from all forms of subversion—direct or indirect, equality, mutual benefit and peaceful coexistence.
218.	However, it is regrettable that certain countries of South-East Asia which, during the years of our national resistance, had involved themselves more or less closely with imperialist aggression against our country have, at this moment, willy-nilly, allowed themselves to be drawn along in the wake of Peking against the peoples of Viet Nam and other countries of the Indo- Chinese peninsula. It is our sincere hope that those countries will pull themselves together in time, first of all in their own national interests but also in the interests of peace, stability and co-operation in the region.
219.	Have not we countries of South-East Asia come to an understanding that it is desirable to consult with one another on problems of mutual interest? As far as Viet Nam is concerned, we have always favoured contacts and we want to maintain dialogue in order to achieve further mutual comprehension, avoid misunderstandings, narrow differences and increase similarities. Undoubtedly, that is the most appropriate way to establish a zone of peace, freedom and neutrality in South-East Asia. In this spirit Viet Nam is prepared to sign treaties of peace and non-aggression with the other countries of South-East Asia.
220.	We firmly believe that, by signing such treaties, the peoples of South-East Asia will show the international community that they are willing to contribute actively to the cause of peace and stability in the region and in the world at large.
221.	Viet Nam has never harmed the interests of any country. In turn, it will not tolerate any violation of its independence and sovereignty. The more the Vietnamese people cherish their independence and freedom, the more they respect the independence and freedom of other peoples.
222.	While fighting for its own salvation against Peking hegemonism, Viet Nam is contributing to the defence of the independence of peoples and the peace and stability of the region. The foreign policy of the Socialist Republic of Viet Nam is a policy of independence, sovereignty, peace, friendship, solidarity and international co-operation.
223.	The Socialist Republic of Viet Nam advocates the development of normal relations and a diversified co-operation with all countries, regardless of political systems, on the basis of the principles of peaceful coexistence.
224.	The Vietnamese people fully realize that the struggle which they waged in the past, like the one they are now carrying out for their national interests, is an integral part of the common struggle of the peoples of the world for peace, national independence, democracy and social progress, a policy which corresponds perfectly with the objectives of the non-aligned movement and with those of the United Nations as well.
225.	On this occasion I should like, on behalf of the people and Government of the Socialist Republic of Viet Nam, to express our sincere gratitude to our friends and brothers all over the world for the sympathy and support which they gave us in the reconstruction of our country and in the defence of our national independence.
226. At present the United Nations has 152 Member States. The non-aligned movement, for its part, has 95 nations in its ranks. The forces which stand for the defence of peace and national independence against aggression have experienced a new development. They also stand for foiling the designs of Peking hegemonism in collusion with imperialism, and for the establishment of a lasting peace for all nations. The Vietnamese people are more determined than ever to contribute with all their strength to this great cause of mankind.